Citation Nr: 1111760	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-32 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from June 1976 to June 1979, and from October 1986 to August 1998.  The Veteran died on April [redacted], 2005.  The Appellant is the Veteran's surviving spouse.            

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.      


FINDINGS OF FACT

1. The Veteran died on April [redacted], 2005.       

2. The Veteran's death certificate lists multiple blunt force injuries (charred remains) due to a motor vehicle accident (MVA) as the immediate cause of death.  No contributing causes of death were listed.     

3. At the time of his death, the Veteran was service connected for posttraumatic stress disorder (PTSD), tension headaches, gastroesophageal reflux disorder (GERD), a cervical spine disorder, mucositis and xerostomia, a right ankle disorder, Bell's Palsy, hypothyroidism, folliculitis, nasopharyngeal carcinoma, deviated nasal septum, rhinitis, and a dental disorder.          

4. Effective the date of his discharge from service on August 23, 1998, the Veteran was in receipt of a total disability rating based on individual unemployability (TDIU).  

5. The evidence of record preponderates against the appellant's claim that the Veteran's cause of death related to his service.  

6. Entitlement to Dependency and Indemnity Compensation (DIC) is warranted here as the Veteran was rated as totally disabled for a period in excess of 5 years from the date of his discharge from active service in August 1998.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2010).  

2.  The criteria for entitlement to DIC benefits based on the Veteran's TDIU at the time of death have been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id. 

VA provided the appellant with a notification letter in June 2005.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In that letter, VA informed the appellant of the evidence necessary to substantiate the claim.  VA advised the appellant of the respective duties of the VA and of the appellant in obtaining evidence needed to substantiate her claim.  VA requested from the appellant relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And VA provided the notification letter prior to the adverse rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  VA did not notify the appellant regarding disability ratings in general, or of effective dates for the award of VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nevertheless, the Board finds that proceeding with a final decision is appropriate here.  See also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  The benefits sought on appeal will be granted so no prejudice will be incurred from the lack of notice.  Moreover, the RO can remedy the lack of notice regarding ratings and effective dates upon implementation of this decision.  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.   

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the appellant the opportunity to appear before one or more hearings to voice her contentions.  And VA obtained medical records relevant to this appeal.  

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the appellant in this appeal.  Therefore, the appellant has not been prejudiced as a result of the Board deciding her claim here.  




II.  The Merits of the Appellant's Claim

The Veteran died on April [redacted], 2005.  The death certificate lists multiple blunt force injuries (charred remains) due to MVA as the sole cause of death.  No contributing causes of death were noted.    

The appellant claims entitlement to Dependency and Indemnity Compensation (DIC) based on the cause of the Veteran's death.  She asserts that the Veteran's death was caused by one of his service-connected disorders.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (a)(2010).  For a service-connected disability to constitute the principal (primary) cause of death, it must singly or jointly with some other condition be the immediate or underlying cause of death or be etiologically related thereto.  38 C.F.R. § 3.312 (b).  For a service-connected disability to constitute a contributory cause of death, it must contribute substantially or materially to death, combine to cause death, and aid or lend assistance to the production of death.  38 C.F.R. § 3.312(c).  

The record shows that, at the time of his death, the Veteran was service connected for PTSD as 50 percent disabling, tension headaches as 50 percent disabling, GERD as 40 percent disabling, a cervical spine disorder as 30 percent disabling, mucositis and xerostomia as 10 percent disabling, a right ankle disorder as 10 percent disabling, Bell's Palsy as 10 percent disabling, hypothyroidism as 10 percent disabling, folliculitis as 0 percent disabling, nasopharyngeal carcinoma as 0 percent disabling, deviated nasal septum as 0 percent disabling, rhinitis as 0 percent disabling, and a dental disorder as 0 percent disabling.  The earliest effective date for any of these disorders is in August 1998, the date of the Veteran's discharge from active service.  The Board notes moreover that the Veteran was in receipt of a TDIU, effective August 1998.         

The appellant provides alternative theories in support of her claim.  Initially, she asserted that the Veteran's MVA and death was caused by his service-connected mucositis.  She maintained that mucous became caught in the Veteran's throat while driving, and that this somehow caused him to veer into on-coming traffic and crash head-on with an opposing truck.  Alternatively, she asserted that depression associated with the Veteran's service-connected PTSD led him to commit suicide by intentionally crashing into an on-coming truck.  The Board notes lay statements of record from the appellant's son and friend, both of whom support the appellant's initial contention, that mucous caused the MVA.  

Lay testimony is competent to establish the presence of observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the lay statements of record probative in determining the observed way in which the Veteran experienced symptoms associated with his mucositis, or his PTSD.  However, the Board must also note that layperson are generally not capable of opining on matters requiring medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  For this reason, the Board finds the lay statements of record to be of limited value with regard to the issue of what caused the Veteran's death, or what caused him to veer into oncoming traffic.  Simply put, none of the lay witnesses who provide statements in the record was present at the scene of the accident to observe what happened.  Therefore, none can offer competent evidence that explains what caused the Veteran's accident and death.  

The Board notes that the other evidence of record does not provide information that would explain what caused the Veteran to veer into on-coming traffic either.  The Veteran's VA treatment records detail the Veteran's treatment by VA for his several service-connected disorders.  The Board notes that among these documents are records that note ongoing treatment for PTSD.  None of these records note however that the Veteran experienced suicidal ideation, or mucositis complications what lead to incapacitation.  

The death certificate lists the Veteran's cause of death as blunt force injuries from the head on collision with a truck.  In the section headed "Manner of Death" it is noted that the Veteran died from "accident" rather than from "suicide."  Nothing about this certificate can be construed as evidence supportive of the appellant's theories of causation here.  

The police report noted the basic facts of the case, that the Veteran collided head-on with an on-coming truck.  The report included statements from witnesses.  The truck driver indicated that he witnessed the Veteran's car veer into his lane.  The truck driver indicated that he attempted to avoid the collision but could not.  The driver behind the truck indicated that the Veteran veered into on-coming traffic at "tremendous speed."  Another witness, traveling in the same direction as the Veteran, indicated that the Veteran "passed me at a pretty fast speed."  He further indicated that  the Veteran "had just gotten around me and swerved on to and through the center median and ran into the semi truck going eastbound."  In sum, this report does not provide evidence that supports the appellant's theories.  

Finally, the December 2005 autopsy report likewise notes the cause of death as multiple force trauma due to an accident.  The autopsy report noted that the Veteran did not have smoke or carbon monoxide in his lungs, which the appellant cited in support of her theory that a mucous/breathing problem caused the accident.  But the report also concluded that, as evidenced by the Veteran's internal injuries from trauma to his heart, liver, and lung, the Veteran died on impact prior to the commencement of the fire that engulfed his automobile, and charred his remains.  The absence of smoke in the lungs is likely due to the Veteran's death upon impact, prior to the fire.  As such, the autopsy report cannot be construed as evidence supportive of the appellant's claim.

In sum, the appellant has clearly explained her theories of causation here.  But the record lacks evidence supporting her theories.  The simple fact is that the Veteran's tragic death is a mystery.  No evidence satisfactorily explains why he veered into on-coming traffic directly into a truck going at high speed.  Without evidence that one of his service-connected disorders caused him to do this, the Board cannot grant the appellant's claim based on theory alone.  As such, service connection for cause of the Veteran's death is denied.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board does find an award of DIC warranted here, however.  Benefits are payable to the surviving spouse of a "deceased Veteran" in the same manner as if the death were service-connected.  38 U.S.C.A. § 1318.  A "deceased Veteran" for purposes of this provision is a Veteran who dies not as the result of the Veteran's own willful misconduct, and who either was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability rated totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The service-connected disability must have been either continuously rated totally disabling for 10 or more years immediately preceding death, or continuously rated totally disabling for at least 5 years from the date of the Veteran's separation from service.  Id.  The total rating may be schedular or based on unemployability.  38 C.F.R. § 3.22(c).

In this matter, the Veteran was in receipt of a TDIU effective the date of his discharge from service in August 1998.  The date of death in April 2005 was over 5 years after the TDIU's effective date, the date of discharge.  Hence, the criteria necessary for a DIC grant under 38 U.S.C.A. § 1318 are present here.  

The Board has considered whether DIC benefits under 38 U.S.C.A. § 1318 should be denied based on willful misconduct.  The record indicates that the Veteran may have intentionally driven into a truck to cause his own death.  However, the police report, autopsy report, and certificate of death do not indicate that the Veteran's death was a suicide.  Rather, these official documents indicate that the death was caused by accident.  So, despite the appellant's theory that the Veteran committed suicide, the Board finds a grant warranted due to the evidence of record that the death was caused by an accident.  


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is granted.      



___________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


